Lucas App. No. L-99-1296, 2002-Ohio-233. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Decision and Judgment Entry dated February 21, 2002, at 4:
“When a trial court sentences an individual to non-minimum, consecutive or maximum sentences, must the trial court make the requisite findings from the bench at the sentencing hearing or is it sufficient to make the findings for the first time in the sentencing entry?”
F.E. Sweeney, J., dissents.
Resnick, J., not participating.
The conflict case is State v. Williams (2000), 136 Ohio App.3d 570, 737 N.E.2d 139.
Sua sponte, cause consolidated with 2002-0422, State v. Comer, Lucas App. No. L-99-1296, 2002-Ohio-233.